DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

 Claim Objections
Claim 26 is objected to because of the following informalities:  The phrases “first curved configuration” on lines 14-15 (pertaining to the first tab) and “first curved configuration” on lines 19-20 (pertaining to the second tab) each lack an article .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly presented claim 29 recites that the proximal ends of the first and second tabs are separated by “a distance of at least 2.93 mm, or at least 5.86 mm”. Although the original disclosure supports that the proximal ends of the tabs are separated by a distance, it does not appear to support that this distance is of at least 2.93 mm or at least 5.86 mm. Support for this specific distance could not be found in the original disclosure, nor did the comments accompanying the amendment indicate where support could be found.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Newly presented claim 26 sets forth that “the second tab extends from the first lengthwise half” in line 19. However, since this claim earlier sets forth that “the first tab extends from the first lengthwise half” in line 14, it is unclear if (1) this is a typographical error and the second tab is intended to extend from the second lengthwise half or (2) both tabs are intended to extend from the first lengthwise half, with no tabs indicated as extending from the second lengthwise half. For the sake of examination, the former (1) is the interpretation applied to the claim. It is suggested to amend line 19 to recite “the second tab extends from the first second lengthwise half”. Claims 27-29 are rejected due to their dependence on claim 26.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 depends on claim 6 which has been cancelled; therefore, claim 24 fails to contain a reference to a claim previously set forth.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the sake of examination, claim 24 is interpreted as reciting dependence on claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 7, 11-15, 18, 22, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poker et al. (PG PUB 2016/0058983).
Re claim 5, Poker discloses an insertion tool 2 (Fig 1,7; it is noted that all reference characters set forth in these rejections refer to Fig 1 unless otherwise noted) configured to facilitate entry of a balloon portion of a balloon catheter into a patient's body through a hemostatic valve (it is noted that the phrase “configured to facilitate entry of a balloon portion of a balloon catheter into a patient’s body through a 
Re claim 7, Poker discloses that the first and second separation margins each comprise a fissure (“perforation”, Para 36) in the wall of the tubular portion, the fissures having a depth that is at least 10% of the thickness of the wall (by definition, a “perforation” is a hole in a wall (see the Merriam-Webster dictionary or Oxford English dictionary); therefore, Poker’s perforations/fissures have a depth of 100% of the thickness of the wall).  
Re claim 11, Poker discloses that the insertion tool comprises high density polyethylene (HDPE) or polytetrafluoroethylene (PTFE; Teflon) (Para 35).
Re claim 12, Poker discloses that the tubular portion has an outer and inner surface (as seen in Fig 3), wherein one or both of the surfaces is or are associated with a low friction material (Para 35 sets forth that the tubular portion 4 is formed of PTFE; thus, both of the surfaces is a low friction material).
Re claim 13, Poker discloses that the low friction material is a fluoropolymer sleeve (PTFE, Para 35).  
Re claim 14, Poker discloses a balloon catheter insertion system (Para 45-57) comprising the insertion tool of claim 5 (see the rejection of claim 5 above) and a balloon catheter (“drug-coated angioplasty balloon catheter”, Para 45), wherein a balloon portion (“balloon”, Para 45) of the balloon catheter is loaded into a portion of the tubular portion of the insertion tool (Para 45).
Re claim 15, Poker discloses that the balloon portion comprises a balloon in a folded configuration and having a folded balloon diameter (Para 29, “the balloon is in a deflated, folded configuration”), and the folded balloon diameter is greater than (Para 31), equal to (Para 30), or less than (Para 29) the inner diameter of the tubular portion.
Re claim 18, Poker discloses a balloon catheter insertion system (Para 47) comprising (i) the insertion tool of claim 5 (see the rejection of claim 5 above) and (ii) a hemostatic valve (“hemostatic valve”, Para 47).
Re claim 22, Poker discloses that the curved paths of the first and second tabs have curved tab radii in the range of 10 mm to 30 mm (Para 54 sets forth that the insertion tool is at least 4 inches (101.6 mm) in length (due to its ability to slide at least 4 inches); since the tabs can extend the entire length once fully peeled, their length can range from 0 mm (when no peeling has occurred) to 101.6 mm when full peeling has occurred; such a length corresponds to a radius of 16.18 mm (since a circumference of 101.6 mm has a radius of 16.18 mm)).  
Re claim 26, Poker discloses an insertion tool 2 (Fig 1,7; it is noted that all reference characters set forth in these rejections refer to Fig 1 unless otherwise noted) second lengthwise half of the tubular portion (see the 112(b) rejection above for explanation of this interpretation) having first curved configuration that is in a plane of a line perpendicular to the lengthwise axis (the first curved configuration being the semi-circular shaped defined by the inner surface of tube 4, as defined by lumen, Fig 3), and a second curved configuration in a plane of a line parallel to the lengthwise axis (the second curved configuration is seen in Fig 7 wherein the second tab is curved 90 degrees), wherein the second curved configuration of the second tab has a length that is longer that a length of the first curved configuration of the second tab (as seen in Fig 7).
Re claim 29, Poker discloses that the first and second tabs have proximal ends (to the left in Fig 1 and extending upward and downward in Fig 7), and the proximal end of the first tab is separated from the proximal end of the second tab by a distance of at least 2.93 mm, or at least 5.86 mm (Para 54 sets forth that the insertion tool is at least 4 inches (101.6 mm) in length (due to its ability to slide at least 4 inches); since the tabs can extend the entire length once fully peeled, their length can range from 0 mm (when .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 24, 27 and 28 are rejected under 35 U.S.C. 103 as being obvious over Poker et al. (PG PUB 2016/0058983).
Re claim 8, Poker discloses that each of the separation margins comprise a fissure in the wall of the tubular portion (“slit, scoring, perforations”, Para 36) but does not explicitly disclose that the fissure has a V shape. However, it would have been an obvious matter of design choice to form the fissures with a V shape since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). Additionally, it would have been an obvious matter of design choice to modify Poker to include the fissure as having a V shape since applicant has not disclosed that having such a shape solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this shape, this particular arrangement is deemed to have been known by re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). 
Re claim 9, Poker discloses all the claimed features but does not explicitly disclose that the insertion tool has one or more of the following dimensions: a length of the tubular portion in the range of about 10 mm to about 300 mm; a circumference of the tubular portion in the range of about 1.1 mm to about 32 mm; an outer diameter of the tubular portion in the range of about 0.35 mm to about 10 mm; an inner diameter of the tubular portion in the range of about 0.25 mm to about 5 mm; a thickness of the wall of tubular portion in the range of about 0.05 mm to about 2.5 mm; and/or a depth of fissures in the range of about 0.025 mm to about 1 mm. However, it would have been an obvious matter of design choice to modify the insertion tool to have a length of the tubular portion in the range of about 10 mm to about 300 mm, a circumference of the tubular portion in the range of about 1.1 mm to about 32 mm, an outer diameter of the tubular portion in the range of about 0.35 mm to about 10 mm, an inner diameter of the tubular portion in the range of about 0.25 mm to about 5 mm, a thickness of the wall of tubular portion in the range of about 0.05 mm to about 2.5 mm, and/or a depth of fissures in the range of about 0.025 mm to about 1 mm since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). Additionally, it would have been an obvious matter of design choice to modify the tubular portion to include the dimensions set forth in the claim since applicant has not disclosed that having such dimensions solves any stated re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Re claim 10, Poker discloses all the claimed features but is silent as to the insertion tool having one or more of the following dimensions: the length of the tubular portion in the range of about 10 mm to about 100 mm; the circumference of the tubular portion in the range of about 2.5 mm to about 15 mm; the outer diameter of the tubular portion in the range of about 1.5 mm to about 5 mm; the inner diameter of the tubular portion in the range about 1 mm to about 4 mm; the thickness of the wall of tubular portion in the range of about 0.05 mm to about 0.5 mm; and/or the depth of fissures in the range of about 0.05 mm to about 0.15 mm. However, it would have been an obvious matter of design choice to modify the insertion tool to have a length of the tubular portion in the range of about 10 mm to about 100 mm, ae circumference of the tubular portion in the range of about 2.5 mm to about 15 mm, an outer diameter of the tubular portion in the range of about 1.5 mm to about 5 mm, an inner diameter of the tubular portion in the range about 1 mm to about 4 mm; a thickness of the wall of tubular portion in the range of about 0.05 mm to about 0.5 mm; and/or a depth of fissures in the range of about 0.05 mm to about 0.15 mm since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). Additionally, it would have been an obvious matter of design choice to modify the tubular portion to include the dimensions set forth in the claim since applicant has not disclosed that having such dimensions solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of these dimensions, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Re claim 24, Power discloses all the claimed features but does not explicitly disclose that the outer diameter is in the range of 1.5 mm to 5 mm. However, it would have been an obvious matter of design choice to modify the tubular portion to have an outer diameter in the range of 1.5 mm to 5 mm since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). Additionally, it would have been an obvious matter of design choice to modify the tubular portion to include an outer diameter in the range of 1.5 mm to 5 mm since applicant has not disclosed that having such dimensions solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this dimension, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Re claim 27, Poker discloses that the lengths of the second curved configurations of the first and second tabs are in the range of 5 mm to 100 mm (Para 54 sets forth that the insertion tool is at least 4 inches (101.6 mm) in length (due to its ability to slide at least 4 inches); since the tabs can extend the entire length once fully peeled, their length can range from 0 mm (when no peeling has occurred) to 101.6 mm when full peeling has occurred), but does not explicitly disclose that the lengths of the first curved configurations of the first and second tabs are in the range of 0.75 mm to 2.5 mm. However, it would have been an obvious matter of design choice to modify the tabs to have lengths of the first curved configurations in the range of 0.75 mm to 2.5 mm since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). Additionally, it would have been an obvious matter of design choice to modify the tabs to have lengths of the first curved configurations in the range of 0.75 mm to 2.5 mm since applicant has not disclosed that having such dimensions solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this dimension, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle
Re claim 28, Poker discloses that the lengths of the second curved configurations of the first and second tabs are in the range of 20 mm to 40 mm (Para 54 sets forth that the insertion tool is at least 4 inches (101.6 mm) in length (due to its ability to slide at least 4 inches); since the tabs can extend the entire length once fully peeled, their length can range from 0 mm (when no peeling has occurred) to 101.6 mm when full peeling has occurred), but does not explicitly disclose that the lengths of the first curved configurations of the first and second tabs are in the range of 0.8 mm to 1.5 mm. However, it would have been an obvious matter of design choice to modify the tabs to have lengths of the first curved configurations in the range of 0.8 mm to 1.5 mm since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). Additionally, it would have been an obvious matter of design choice to modify the tabs to have lengths of the first curved configurations in the range of 0.8 mm to 1.5 mm since applicant has not disclosed that having such dimensions solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this dimension, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Claims 8-10, 16, 24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Poker et al. (PG PUB 2016/0058983) in view of Ewing et al. (PG PUB 2013/0018309).
Re claim 8, Poker discloses that each of the separation margins comprise a fissure in the wall of the tubular portion (“slit, scoring, perforations”, Para 36) but does not explicitly disclose that the fissure has a V shape. Ewing, however, teaches an insertion tool 8 (Fig 1) comprising a tubular portion 10 (Fig 1,2B) having a wall (forming the tubular portion, as seen in Fig 2B) with two separation margins 12 (Fig 2B) formed by V shaped fissures (as seen in Fig 2B) for the purpose of assisting in tearing away the insertion tool (Para 33). Since this is the same purpose as the fissure in Poker, V shaped fissures and those of Poker were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the fissures of Poker with the V shaped fissures of Ewing since it has been held that substituting parts of an invention involves only routine skill in the art.
Re claim 9, Poker discloses all the claimed features but does not explicitly disclose that the insertion tool has one or more of the following dimensions: a length of the tubular portion in the range of about 10 mm to about 300 mm; a circumference of the tubular portion in the range of about 1.1 mm to about 32 mm; an outer diameter of the tubular portion in the range of about 0.35 mm to about 10 mm; an inner diameter of the tubular portion in the range of about 0.25 mm to about 5 mm; a thickness of the wall of tubular portion in the range of about 0.05 mm to about 2.5 mm; and/or a depth of fissures in the range of about 0.025 mm to about 1 mm. Ewing, however, teaches an insertion tool 8 (Fig 1) comprising a tubular portion 10 (Fig 1,2B) having a separable 
Re claim 10, Poker discloses all the claimed features but is silent as to the insertion tool having one or more of the following dimensions: the length of the tubular portion in the range of about 10 mm to about 100 mm; the circumference of the tubular portion in the range of about 2.5 mm to about 15 mm; the outer diameter of the tubular portion in the range of about 1.5 mm to about 5 mm; the inner diameter of the tubular portion in the range about 1 mm to about 4 mm; the thickness of the wall of tubular portion in the range of about 0.05 mm to about 0.5 mm; and/or the depth of fissures in the range of about 0.05 mm to about 0.15 mm. Ewing, however, teaches an insertion tool 8 (Fig 1) comprising a tubular portion 10 (Fig 1,2B) having a separable wall (forming the tubular portion, as seen in Fig 2B), wherein a circumference of the tubular portion is in the range of about 2.5 mm to about 15 mm (Para 32 sets forth that the inner diameter of the tubular portion 4 can be 0.008 – 0.040 inch (0.2032 – 1.016 mm) – this results in a circumference of 0.638 – 3.190 mm), an outer diameter of the tubular portion is in the range of about 1.5 mm to about 5 mm (Para 32 sets forth that the inner diameter of the tubular portion 4 can be 0.008 – 0.040 inch (0.2032 – 1.016 mm) and the thickness of the tubular portion can be 0.001 – 0.1 inch (0.254 – 2.54 mm) – this results in an outer diameter of 0.711 – 6.096 mm); an inner diameter of the tubular portion is in the range of about 1 mm to about 4 mm (Para 32 sets forth that the inner diameter of the tubular portion 4 can be 0.008 – 0.040 inch (0.2032 – 1.016 mm)), and a thickness of the wall of the tubular portion is in the range of about 0.05 mm to about 0.5 mm (Para 32 sets forth that the thickness of the tubular portion 4 can be 0.001 – 0.1 inch (0.254 – 2.54 mm)) for the purpose of providing an instrument suitable in size and strength to guide a balloon catheter therethrough (Para 32). Therefore, it would have been obvious to one of 
Re claim 16, Power discloses that the folded balloon diameter is less than the inner diameter of the tubular portion (Para 29) but does not explicitly disclose that the folded balloon diameter is in the range of about 80% to about 99% of the inner diameter of the tubular portion. Ewing, however, teaches an insertion tool 8 (Fig 1) comprising a tubular portion 10 (Fig 1,2B) having a wall (forming the tubular portion, as seen in Fig 2B) having an inner diameter of about 0.008 to about 0.040 inches (Para 32) wherein this inner diameter is about 0.001 to about 0.040 inches larger than the diameter of the balloon (Para 32), resulting in the folded balloon having a diameter up to 0.039 inches which is up to 97.5% of the inner diameter of the tubular portion (when the inner diameter of the tubular portion is 0.040 inches and it is only 0.001 inches larger than the diameter of the balloon) for the purpose of ensuring proper clearance of the tubular portion over the balloon so as to constrain the balloon from expanding to maintain the smallest profile possible, provide a frictional fit to prevent movement or loss of the tubular portion during handling and transportation, protect the balloon (Para 32). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Power to include the folded balloon diameter such that it 
Re claim 24, Power discloses all the claimed features but does not explicitly disclose that the outer diameter is in the range of 1.5 mm to 5 mm. Ewing, however, teaches an insertion tool 8 (Fig 1) comprising a tubular portion 10 (Fig 1,2B) having a separable wall (forming the tubular portion, as seen in Fig 2B), wherein an outer diameter of the tubular portion is in the range of about 1.5 mm to 5 mm (Para 32 sets forth that the inner diameter of the tubular portion 4 can be 0.008 – 0.040 inch (0.2032 – 1.016 mm) and the thickness of the tubular portion can be 0.001 – 0.1 inch (0.254 – 2.54 mm) – this results in an outer diameter of 0.711 – 6.096 mm) for the purpose of providing an instrument suitable in size and strength to guide a balloon catheter therethrough (Para 32). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Poker to include the outer diameter of the tubular portion is in the range of 1.5 mm to 5 mm, as taught by Ewing, for the purpose of providing an instrument suitable in size and strength to guide a balloon catheter therethrough (Para 32).
Re claim 27, Poker discloses that the lengths of the second curved configurations of the first and second tabs are in the range of 5 mm to 100 mm (Para 54 sets forth that the insertion tool is at least 4 inches (101.6 mm) in length (due to its ability to slide at least 4 inches); since the tabs can extend the entire length once fully 
Re claim 28, Poker discloses that the lengths of the second curved configurations of the first and second tabs are in the range of 20 mm to 40 mm (Para 54 sets forth that the insertion tool is at least 4 inches (101.6 mm) in length (due to its ability to slide at least 4 inches); since the tabs can extend the entire length once fully peeled, their length can range from 0 mm (when no peeling has occurred) to 101.6 mm when full peeling has occurred), but does not explicitly disclose that the lengths of the .

Response to Arguments
Applicant’s arguments filed 1/19/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 5,306,562 to Osborne, US Pat 5,983,168 to Moorehead and US Pat 6,758,854 to Butler et al. each disclose substantially similar splittable insertion tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783